Examiner’s Amendment

1	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

Authorization for this examiner’s amendment was given in a telephone interview with Ms. Ruthleen Uy (Reg. No. 51,361) on 07/12/2022.

In the Claims: 
This listing of claims will replace all prior versions, and listings, of claims in the application:
1.	(Currently Amended) A method comprising:
receiving information identifying a first document and a second document, wherein the first document includes a first marker located at a first location in the first document and wherein the second document a modified version of the first document;
identifying, based upon the first location of the first marker in the first document, a first token from a first token list for the first document;
identifying, from a first set of one or more token groups generated for the first document based upon contents of the first document, a first token group that includes the first token;
identifying, from a second set of one or more token groups generated for the second document based upon contents of the second document, a second token group based on the first token group, 
wherein identifying the second token group comprises determining, based upon a group mapping, that the second token group for the second document corresponds to the first token group for the first document, the group mapping identifying mappings between token groups in a first set of token groups and token groups in a second set of token groups;
determining a location of the second token group within the second document which is the modified version of the first document; and
adding a second marker to the second document at a location based upon the location of the second token group within the second document, wherein the second marker in the second document corresponds to the first marker in the first document.

2.	(Original) The method according to claim 1, wherein the first token list comprises a plurality of tokens corresponding to words within the first document.

3.	(Original) The method of claim 1, wherein the first marker includes a comment, a highlight, an HTML tag, or other item associated with one or more tokens within the first document.
4.	(Previously Presented) The method according to claim 1, further comprising:
generating a first token map for the first token list, wherein the first token map comprises a position identifier of tokens in a sequence of tokens in the first token list and a token group identifier that identifies the token group that includes the tokens in the first token list;
generating a second token map for the second token group, wherein the second token map comprises a position identifier of tokens in a sequence of tokens in a second token list and a token group identifier that identifies the token group that includes the tokens in the second token list; and
generating difference information identifying differences between the first token list and the second token list based on the first token map and the second token map.

5.	(Original) The method according to claim 4, wherein the difference information indicates whether a token was added, removed, or modified in the second token list relative to the first token list.

6.	(Canceled) 

7.	(Previously Presented) The method of claim 1, wherein identifying the second token group comprises:
determining, based upon a group mapping, that the first token group does not have a corresponding token group in a second set of token groups, the group mapping identifying mappings between token groups in a first set of token groups and token groups in the second set of token groups;
identifying a third token group from the first set of token groups; and
determining, based upon the group mapping, that the second token group in the second set of token groups corresponds to the third token group.

8.	(Original) The method of claim 7, wherein identifying the third token group comprises:
identifying another token group in the first set of token groups that is located adjacent to the location of the first token group in the first document; and
determining, based upon the group mapping, whether the another token group has a corresponding token group in the second set of token groups.

9.	(Original) The method of claim 7, wherein identifying the third token group further comprises:
determining, based upon the group mapping, that the another token group does not have a corresponding token group in the second set of token groups;
identifying yet another token group in the first set of token groups that is located adjacent to the location of the first token group in the first document; and
determining, based upon the group mapping, whether the yet another token group has a corresponding token group in the second set of token groups.

10.	(Previously Presented) The method of claim 1, wherein the first document is formatted according to a markup language, the method further comprising:
identifying a set of opening markup tags and a set of corresponding closing markup tags in the first document; and
dividing the first document into sets of token groups based on the set of opening markup tags and the set of corresponding closing markup tags, wherein contents of the first document between an opening markup tag from the set of opening markup tags and a corresponding closing markup tag from the set of corresponding closing markup tags from a token group within a first set of token groups.

11.	(Currently Amended) A non-transitory computer-readable storage medium storing a plurality of instructions executable by one or more processors, the plurality of instructions when executed by the one or more processors cause the one or more processors to:
receive information identifying a first document and a second document, wherein the first document includes a first marker located at a first location in the first document and wherein the second document is a modified version of the first document;
identify, based upon the first location of the first marker in the first document, a first token from a first token list for the first document;
identify, from a first set of one or more token groups generated for the first document based upon contents of the first document, a first token group that includes the first token;
identify, from a second set of one or more token groups generated for the second document based upon contents of the second document, a second token group corresponding with the first token group;
determine a location of the second token group within the second document, 
wherein identifying the second token group comprises determining, based upon a group mapping, that the second token group for the second document corresponds to the first token group for the first document, the group mapping identifying mappings between token groups in a first set of token groups and token groups in a second set of token groups; and
add a second marker to the second document at a location based upon the location of the second token group within the second document, wherein the second marker in the second document corresponds to the first marker in the first document.

12.	(Original) The computer-readable storage medium according to claim 11, wherein the first token list comprises a plurality of tokens corresponding to words within the first document.

13.	(Original) The computer-readable storage medium according to claim 11, wherein the first marker includes a comment, a highlight, an HTML tag, or other item associated with one or more tokens within the first document.

14.	(Previously Presented) The computer-readable storage medium according to claim 11, further comprising instructions when executed by the one or more processors cause the one or more processors to:
generate a first token map for the first token list, wherein the first token map comprises a position identifier of tokens in a sequence of tokens in the first token list and a token group identifier that identifies the token group that includes the tokens in the first token list;
generate a second token map for the second token group, wherein the second token map comprises a position identifier of tokens in a sequence of tokens in a second token list and a token group identifier that identifies the token group that includes the tokens in the second token list; and
generate difference information identifying differences between the first token list and the second token list based on the first token map and the second token map.

15.	(Original) The computer-readable storage medium according to claim 14, wherein the difference information indicates whether a token was added, removed, or modified in the second token list relative to the first token list.

16.	(Currently Amended) A system comprising:
one or more processors; and
a non-transitory computer-readable medium including instructions that, when executed by the one or more processors, cause the one or more processors to:
receive information identifying a first document and a second document, wherein the first document includes a first marker located at a first location in the first document and wherein the second document is a modified version of the first document;
identify, based upon the first location of the first marker in the first document, a first token from a first token list for the first document;
identify, from a first set of one or more token groups generated for the first document based upon contents of the first document, a first token group that includes the first token;
identify, from a second set of one or more token groups generated for the second document based upon contents of the second document, a second token group corresponding with the first token group, 
wherein identifying the second token group comprises determining, based upon a group mapping, that the second token group for the second document corresponds to the first token group for the first document, the group mapping identifying mappings between token groups in a first set of token groups and token groups in a second set of token groups;
determine a location of the second token group within the second document; and
add a second marker to the second document at a location based upon the location of the second token group within the second document, wherein the second marker in the second document corresponds to the first marker in the first document.

17.	(Original) The system according to claim 16, wherein the first token list comprises a plurality of tokens corresponding to words within the first document.

18.	(Original) The system according to claim 16, wherein the first marker includes a comment, a highlight, an HTML tag, or other item associated with one or more tokens within the first document.
19.	(Previously Presented) The system according to claim 16, further comprising instructions that, when executed by the one or more processors, cause the one or more processors to:
generate a first token map for the first token list, wherein the first token map comprises a position identifier of tokens in a sequence of tokens in the first token list and a token group identifier that identifies the token group that includes the tokens in the first token list;
generate a second token map for the second token group, wherein the second token map comprises a position identifier of tokens in a sequence of tokens in the second token list and a token group identifier that identifies the token group that includes the tokens in the second token list; and
generate difference information identifying differences between the first token list and the second token list based on the first token map and the second token map.


20.	(Original) The system according to claim 19, wherein the difference information indicates whether a token was added, removed, or modified in the second token list relative to the first token list.


Reasons for Allowance

2.	Claims 1-5 and 7-20 are allowed. 


The following is an examiner’s statement of reasons for allowance: 

Applicant’s terminal disclaimers filed 03/22/2022 has been approved.  The previous double patenting rejection is withdrawn.

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent Claims 1, 11, and 16. 

The features as recited in independent Claim 1“identifying, from a second set of one or more token groups generated for the second document based upon contents of the second document, a second token group based on the first token group, 
wherein identifying the second token group comprises determining, based upon a group mapping, that the second token group for the second document corresponds to the first token group for the first document, the group mapping identifying mappings between token groups in a first set of token groups and token groups in a second set of token groups; determining a location of the second token group within the second document which is the modified version of the first document; and adding a second marker to the second document at a location based upon the location of the second token group within the second document, wherein the second marker in the second document corresponds to the first marker in the first document,” when taken in the context of the claims as a whole, was not uncovered in the prior art teachings.

The dependent Claims are allowed as they depend upon allowable independent Claims. 

The features as recited in independent Claim 11“identify, from a second set of one or more token groups generated for the second document based upon contents of the second document, a second token group corresponding with the first token group; determine a location of the second token group within the second document, wherein identifying the second token group comprises determining, based upon a group mapping, that the second token group for the second document corresponds to the first token group for the first document, the group mapping identifying mappings between token groups in a first set of token groups and token groups in a second set of token groups; and add a second marker to the second document at a location based upon the location of the second token group within the second document, wherein the second marker in the second document corresponds to the first marker in the first document,” when taken in the context of the claims as a whole, was not uncovered in the prior art teachings.

The dependent Claims are allowed as they depend upon allowable independent Claims. 

The features as recited in independent Claim 16“identify, from a second set of one or more token groups generated for the second document based upon contents of the second document, a second token group corresponding with the first token group, wherein identifying the second token group comprises determining, based upon a group mapping, that the second token group for the second document corresponds to the first token group for the first document, the group mapping identifying mappings between token groups in a first set of token groups and token groups in a second set of token groups; determine a location of the second token group within the second document; and add a second marker to the second document at a location based upon the location of the second token group within the second document, wherein the second marker in the second document corresponds to the first marker in the first document,” when taken in the context of the claims as a whole, was not uncovered in the prior art teachings.

The dependent Claims are allowed as they depend upon allowable independent Claims. 


The Examiner asserts that the claims overcome the prior art of record when the limitations are read in combination with the respective claimed limitations in their entirety.

Any comments considered necessary by applicant must be submitted no later than 
the payment of the issue fee and, to avoid processing delays, should preferably 
accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

3.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (9:00 AM – 5:30 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176